DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In a Preliminary Amendment filed on April 14, 2020, claims 1-9 were amended and new claims 10-18 were added.  
Claims 1-18 are currently pending and under examination, of which claim 1 is an independent claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/14/2020 and 06/18/2020 comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AIR CONDITIONING CONTROL DEVICE TO CONTROL AN AIR CONDITIONER BASED ON COMFORTABLE SKIN TEMPERATURE RANGE.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 3, line 4, insert “and output a measurement value indicative thereof” after “present”.
Claim 3, line 6, replace “a measurement value” with “the measurement value”.
Claim 6, line 3, replace “s further” with “further”.
Claim 6, line 3, insert “measure” before “the skin temperature”.
Claim 10, line 4, insert “a” before “current thermal sensation”.
Claim 11, line 2, replace “s further” with “further”.
Claim 11, line 2, insert “measure” before “the skin temperature”.
Claim 13, line 4, insert “a” before “current thermal sensation”.
Claim 14, line 2, replace “s further” with “further”.
Claim 14, line 2, insert “measure” before “the skin temperature”.
Claim 16, line 4, insert “a” before “current thermal sensation”.
Claim 17, line 2, replace “s further” with “further”.
Claim 17, line 2, insert “measure” before “the skin temperature”.
Appropriate correction is respectfully requested.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-18 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “a control unit”, “a skin temperature measurement unit”, “an information acquisition unit”, and “a determination unit”.  
For purposes of examination and in accord with FIG. 1 and paragraph [0025] of the Specification, as published, the “control unit” 150 is construed as a computer 220 that includes a central processing unit (CPU), a memory, and a storage device storing programs that executes a program for air conditioning control.  The control unit functions to control the air conditioner 210 based on a comfortable skin temperature range. See paragraph [0024] 
For purposes of examination and in accord with FIG. 1 and paragraph [0021] of the Specification, as published, the “skin temperature measurement unit” 110 is construed as an infrared thermography 112, which analyzes infrared rays emitted from the user. From an image obtained from the infrared thermography, the skin temperature measurement unit 110 measures the skin temperature of the user.
In accord with paragraph [0022] of the Specification, as published, and FIG. 1, the “information acquisition unit” 120 is construed as an input device such as a display with a touch panel function (man machine interaction device) or a keyboard, that acquires thermal sensation information of the user.  The “information acquisition unit” 120 sends thermal sensation information input by the user to a computer 220 in a wired or wireless manner.
In accord with paragraph [0025] of the Specification, as published, the “determination unit” 140 is construed as a computer 220 that includes a central processing unit (CPU), a memory, and a storage device storing programs that executes a program for determining the comfortable skin temperature range, in which the user feels comfortable.  
Claim 3 recites “a measurement unit”.  For purposes of examination and in accord with FIG. 1 and paragraph [0026] of the Specification, as published, the “measurement unit” 130 is construed as a plurality of sensors including a temperature sensor and a humidity sensor to 
Referring to claims 2 and 4-18, the recitations of these claims simply adds more detail to or are cumulative to the devices of independent claim 1. Such recitations of claims 2 and 4-18 do not include additional element(s) that would be rendered sufficient to overcome a means-plus-function interpretation. For purposes of examination, the devices will be construed as a means for performing each of the corresponding functions being recited in claims 2 and 4-18.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2015/0088316 A1 to Mise ("Mise").
Regarding independent claim 1, Mise teaches:
An air conditioning control device comprising: Mise: Paragraph [0023] (“An apparatus control system 1...”)
a control unit configured to control an air conditioner that performs air conditioning of a space where a user is present; Mise: Paragraph [0025] (“The heating-cooling combination apparatus 6 is configured to control the thermal environment of an unshown predetermined indoor space.”)
a skin temperature measurement unit configured to measure a skin temperature of the user; Mise: Paragraph [0026] (“The skin temperature measurement device 2 is configured to measure the skin temperature of a user 7 of the heating-cooling combination apparatus 6, and output the measurement result to the apparatus control device 3.”)
an information acquisition unit configured to acquire thermal sensation information regarding the space where the user is present; and Mise: Paragraph [0025] [As described above.] Mise: Paragraph [0028] (“The storage unit 31 pre-stores, as a correspondence table 4, a correspondence relationship between skin temperatures and control contents of the heating-cooling combination apparatus 6, as shown in FIG. 2.”) Mise: Paragraph [0029] (“The correspondence table 4 shown in FIG. 2 is configured by combining the following tables: a first table in which thermal sensations are associated with skin temperatures; and a second table in which the thermal sensations are associated with control contents. A seven-point scale defined by the international standards ISO 7730 of the International Organization for Standardization (ISO) is used as the thermal sensation in the correspondence table 4. The larger the number of the thermal sensation is, the hotter the user 7 feels.”) Mise: Paragraph [0059] (“The acquisition unit 38 is configured to acquire the correspondence table 4 that is to be initially stored in the storage unit 31 from the server 5.”) [The acquisition unit 38 acquiring the thermal sensation as shown in Table 4 for the indoor space as defined by ISO, reads on “an information acquisition unit configured to acquire thermal sensation information regarding the space”.]
a determination unit configured to determine a comfortable skin temperature range in which the user feels comfortable, based on a skin temperature of the user at a time of acquiring of the thermal sensation information, Mise: Paragraph [0029] and FIG. 2 (“A thermal sensation of “0” is the level at which the user feels neither hot nor cold. In many cases, thermal sensations between “+0.5” and “−0.5” are generally defined as the comfort zone in which the user 7 feels comfortable.”) Mise: Paragraph [0039] (“In view of this, the apparatus control device 3 includes a function for updating the correspondence table 4 (refer to FIG. 2) stored in the storage unit 31. If the second skin temperature included in the measurement result that is newly inputted to the input unit 32 after the apparatus control unit 33 has controlled the heating-cooling combination apparatus 6 according to the control content is not included in the comfortable temperature range, the update unit 34 is configured to change the above control content of the correspondence table 4 stored in the storage unit 31.”) Mise: Paragraph [0059] [As described above.] [The apparatus control unit 33 and the update unit 34 of FIG. 1 read on “a determination unit”. As shown in FIG. 2, Table 4, the defining of the skin temperature between 36.75°C and 36.25°C reads on “determine a comfortable skin temperature range”, which is based on skin temperature of the user. Determining whether the skin temperature falls within the comfortable temperature range (of the “thermal sensation”) at the time of newly inputted skin temperature that is acquired reads on “a skin temperature of the user at the time of acquiring of the thermal sensation information”.]
the control unit being configured to control the air conditioner based on the comfortable skin temperature range determined by the determination unit. Mise: Paragraph [0036] (“The 
Regarding dependent claim 2, this claim incorporates the rejection of claim 1. Mise further teaches:
The air conditioning control device according to claim 1, wherein the control unit is further configured to control the air conditioner based on a current skin temperature of the user. Mise: Paragraph [0036] (“In a case where the current set temperature is 27° C. and the first skin temperature is 37.5° C., for example, the apparatus control unit 33 extracts a control width of “−2° C.” as the control content from the correspondence table 4, and outputs a control signal for a set temperature of “25° C.” to the heating-cooling combination apparatus 6. The heating-cooling combination apparatus 6, upon receiving the control signal from the apparatus control unit 33, changes the set temperature from 27° C. to 25° C. according to the received control signal.”) [The control signal to control the heating-cooling combination apparatus based on the current first skin temperature reads on “control the air conditioner based on a current skin temperature of the user”.]
Regarding dependent claim 4, this claim incorporates the rejection of claim 1. Mise further teaches:
The air conditioning control device according to claim 1, wherein the skin temperature measurement unit has an infrared thermography configured to analyze an infrared ray emitted from the user. Mise: Paragraph [0026] (“The skin temperature measurement device 2 is configured to measure the skin temperature of a user 7 of the heating-infrared thermography...”) [Outputting the measurement result from the infrared thermography reads on “analyze an infrared ray”.]
Regarding dependent claim 8, this claim incorporates the rejection of claim 1. Mise further teaches:
Regarding claim 8, this claim incorporates the rejection to claim 1.  Mise further teaches:
The air conditioning control device according to claim 1, wherein 
the determination unit has an initial value of the comfortable skin temperature range, and Mise: Paragraphs [0029], [0039], and [0059] and FIG. 2, Table 4 [As described in claim 1.] [The apparatus control unit 33 and the update unit 34 of FIG. 1 read on “a determination unit”. As shown in FIG. 2, Table 4, the initial value of the skin temperature of 36.75°C of the comfort zone reads on “an initial value of the comfortable skin temperature range”, which is based on skin temperature of the user.]
the determination unit is further configured to change the initial value in accordance with a season or a time period. Mise: Paragraph [0063] (“Incidentally, the relationship between the skin temperature of the user 7 and the thermal sensation of the user 7 is not necessarily the same all year around and changes according to weather conditions. Examples of the weather conditions of the present embodiment include the season and the outside air temperature.”) Mise: Paragraph [0064] (“Therefore, the storage unit 31 is configured to store the correspondence tables 4 by weather condition, as shown in FIG. 5. In an example shown in FIG. 5, the storage unit 31 is configured to store a correspondence table 4 for each outside air temperature range. That is, the storage unit 31 is configured to store a correspondence table 41 [The table 4 including an initial value of the comfort zone based on the weather conditions including the season or time of year reads on “change the initial value in accordance with a season or a time period.”] 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mise in view of US Patent No. 5,145,112A to Ueda (“Ueda”).
Regarding claim 3, this claim incorporates the rejection to claim 1.  However, Mise does not expressly teach, “a measurement unit configured to measure either or both of a temperature and a humidity of air in the space where the user is present, the control unit being further configured to control the air conditioner based on a measurement value of the measurement unit”. However, Ueda teaches an air conditioner adapted to air condition a room. Ueda teaches:
The air conditioning control device according to claim 1, further comprising: 
a measurement unit configured to measure either or both of a temperature and a humidity of air in the space where the user is present, Ueda: Column 2, lines 20-32 (“...the correction amount-determining means determines ... the temperature of air blown into the room or compartment in such a way that the predetermined control pattern stored in the storage means agrees with the temperature sensation estimated by the temperature sensation-estimating means. The conditioning air temperature control means controls the temperature of the air blown into the room or compartment according to the output signal from the correction amount-determining means.”) [The determined temperature of the air blown reads on “measure ...a temperature in the space”.]
the control unit being further configured to control the air conditioner based on a measurement value of the measurement unit. Ueda: Column 2, lines 20-32 [As described above.] [The control of the temperature based on the output of the  correction amount-determining means reads on “control the air conditioner based on a measurement value of the measurement unit”.]
Mise and Ueda before them, to measure either or both of a temperature and a humidity of air in the space where the user is present, the control unit being further configured to control the air conditioner based on a measurement value because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature of a room for user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve the accuracy of the estimation of the temperature sensation by taking into consideration the changes in skin temperature during a period of time and the rate of change of the skin temperature as taught in Ueda. Column 3, lines 1-12.  The combination of the estimation of the thermal sensation of Ueda into the thermal sensation of Mise would to accurately estimate the temperature sensation actually felt by the passenger even if the ambient condition varies suddenly, thereby maintaining the temperature sensation comfortable. Ueda Column 1, lines 51-55.
Regarding claim 5, this claim incorporates the rejection to claim 1.  Mise further teaches:
The air conditioning control device according to claim 1, wherein 
...
the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user,... Mise: Paragraph [0012] (“The update unit increases the control width associated with the first skin temperature in the correspondence relationship to a greater width than before, when the second skin temperature is higher than an upper limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature.”) Mise: [The update unit reads on “the determination unit”. As shown in Table 4, the skin temperatures between 36.75°C and 36.25°C defining comfort zone read on “the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user”.] 
However, Mise does not expressly teach, “the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes, the control unit is further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range,” and that the comfortable skin temperature range is determined by “a rate of change of the skin temperature of the user, and the control unit is further configured to control the air conditioner based on the estimated current thermal sensation of the user”. However, Ueda teaches an air conditioner adapted to air condition a room. Ueda teaches:
...
the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes,... Ueda: Column 5, lines 17-21 (“Skin temperatures detected every 30 seconds for past several minutes, in this example for 1 minute and 30 seconds, are applied to the input layer of this neural net, together with the present skin temperature.”)
the control unit is further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range, Ueda: Column 1, lines 45-55 (“...collect information about the temperature sensation of a person inside a room or compartment and to provide the information about the temperature sensation and which estimates the present temperature sensation according to the past history (hereinafter referred to as the hysteresis) of the information within a given period to accurately estimate the temperature Ueda: Column 4, line 65, to Column 5, line 1 (“An infrared thermometer 116 consists of an infrared sensor which detects the temperature of the skin of the passenger from his or her face without contacting it. This thermometer forms a temperature sensation information-collecting means.”) Ueda: Column 8, lines 11-15 (“The hysteresis of the skin temperatures measured every 30 seconds for 1 minute and 30 seconds up to now is applied to the temperature sensation-estimating means 2 consisting of the neural net, which then estimates the temperature sensation.”) [The information collected of the temperature of the skin of the passenger within a given period or between now and the first 30 seconds measured to maintain comfortable temperature sensation reads on “the comfortable skin temperature range”.] 
the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user, and a rate of change of the skin temperature of the user, and Ueda: Column 8, lines 55-61 (“Control returns to step C2, where the skin temperature is measured. If the result of the decision made in step C3 is that skin temperatures at four or more instants have been measured, then the skin temperatures are applied to the neural net (step C5). The neural net produces an output signal, so that the passenger's temperature sensation is obtained (step C6).”) Ueda: Column 19, lines 42-54 (“On the other hand, in the present temperature sensation-estimating means, the hysteresis of the skin temperature is employed as input data. When a rapid skin temperature change occurs as encountered at the beginning of the air conditioning I and in the initial phase II as shown in FIG. 13, i.e., when the passenger's temperature sensation is affected greatly by the hysteresis of the change of the skin temperature, the temperature sensation can be estimated accurately. The use of the skin temperature hysteresis Ueda: Column 10, lines 59-64 (“Therefore, the weights and the threshold values for the neural net forming the temperature sensation-estimating means 22 can be altered according to the individual sensation. In this manner, the passenger compartment can be quickly made comfortable for the passenger by the air conditioning.”) [The rate of change of the skin temperature during the period of air conditioning reads on “a rate of change of the skin temperature of the user”.]
the control unit is further configured to control the air conditioner based on the estimated current thermal sensation of the user.  Ueda: Abstract (“...a temperature sensation-estimating computer for estimating the temperature sensation ...; a control pattern storage computer in which a predetermined control pattern for reaching a desired temperature sensation is stored; a correction amount-determining computer for determining amounts of corrections of the flow rate and the temperature of air blown into the room or compartment in such a way that the control pattern stored in the storage computer agrees with the temperature sensation estimated by the temperature sensation-estimating computer; a conditioning air temperature control computer for controlling the temperature of the air according to the output signal from the correction amount-determining computer...”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mise and Ueda before them, for the skin temperature measurement device of Mise to be further configured to measure the skin temperature of the user at least once in five minutes, the control unit to be further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range, the comfortable skin temperature range is determined by a rate of change of 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve the accuracy of the estimation of the temperature sensation by taking into consideration the changes in skin temperature during a period of time and the rate of change of the skin temperature as taught in Ueda. Column 3, lines 1-12.  The combination of the estimation of the thermal sensation of Ueda into the thermal sensation of Mise would to accurately estimate the temperature sensation actually felt by the passenger even if the ambient condition varies suddenly, thereby maintaining the temperature sensation comfortable. Ueda Column 1, lines 51-55.
Regarding claim 6, this claim incorporates the rejection to claim 1.  Mise further teaches:
The air conditioning control device according to claim 1, wherein
...
the determination unit is further configured to update the comfortable skin temperature range when acquiring the thermal sensation information. Mise: Paragraph [0012] (“...the control content is a control width designating a temperature width that is to be added to or subtracted from a set temperature of the heating-cooling combination apparatus. The update unit increases the control width associated with the first skin temperature in the correspondence relationship to a greater width than before, when the second skin temperature is higher than an upper limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature. update unit decreases the control width associated with the first skin temperature in the correspondence relationship to a lesser width than before, when the second skin temperature is lower than a lower limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature.”) Mise: Paragraph [0029] (“The correspondence table 4 shown in FIG. 2 is configured by combining the following tables: a first table in which thermal sensations are associated with skin temperatures; and a second table in which the thermal sensations are associated with control contents.”) [At the time the second skin temperature is received outside the thermal sensation of Table 4, the changing of the control content of Table 4, which corresponds to a change of the comfort zone reads on “update the comfortable skin temperature range when acquiring the thermal sensation information”.]     
However, Mise does not expressly teach, “the skin temperature measurement unit is s further configured to the skin temperature of the user at least once in five minutes”. However, Ueda teaches an air conditioner adapted to air condition a room. Ueda teaches:
the skin temperature measurement unit is s further configured to the skin temperature of the user at least once in five minutes, and Ueda: Column 5, lines 17-21 (“Skin temperatures detected every 30 seconds for past several minutes, in this example for 1 minute and 30 seconds, are applied to the input layer of this neural net, together with the present skin temperature.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mise and Ueda before them, for the skin temperature measurement unit is s further configured to the skin temperature of the user at least once in five minutes because the references are in the same field of endeavor 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve the accuracy of the estimation of the temperature sensation by taking into consideration the changes in skin temperature during a period of time and the rate of change of the skin temperature as taught in Ueda. Column 3, lines 1-12.  The combination of the estimation of the thermal sensation of Ueda into the thermal sensation of Mise would to accurately estimate the temperature sensation actually felt by the passenger even if the ambient condition varies suddenly, thereby maintaining the temperature sensation comfortable. Ueda Column 1, lines 51-55.
Regarding claim 10, this claim incorporates the rejection to claim 2.  Mise further teaches:
The air conditioning control device according to claim 2, wherein 
...
the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user,... Mise: Paragraph [0012] (“The update unit increases the control width associated with the first skin temperature in the correspondence relationship to a greater width than before, when the second skin temperature is higher than an upper limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature.”) Mise: FIG. 2, Table 4 [The update unit reads on “the determination unit”. As shown in Table 4, the skin temperatures between 36.75°C and 36.25°C defining comfort zone read on “the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user”.] 
However, Mise does not expressly teach, “the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes, the control unit is further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range,” and that the comfortable skin temperature range is determined by “a rate of change of the skin temperature of the user, and the control unit is further configured to control the air conditioner based on the estimated current thermal sensation of the user”. However, Ueda teaches an air conditioner adapted to air condition a room. Ueda teaches:
...
the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes,... Ueda: Column 5, lines 17-21 (“Skin temperatures detected every 30 seconds for past several minutes, in this example for 1 minute and 30 seconds, are applied to the input layer of this neural net, together with the present skin temperature.”)
the control unit is further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range, Ueda: Column 1, lines 45-55 (“...collect information about the temperature sensation of a person inside a room or compartment and to provide the information about the temperature sensation and which estimates the present temperature sensation according to the past history (hereinafter referred to as the hysteresis) of the information within a given period to accurately estimate the temperature sensation actually felt by the passenger even if the ambient condition varies suddenly, thereby maintaining the temperature sensation comfortable.”) Ueda: Column 4, line 65, to Column 5, line Ueda: Column 8, lines 11-15 (“The hysteresis of the skin temperatures measured every 30 seconds for 1 minute and 30 seconds up to now is applied to the temperature sensation-estimating means 2 consisting of the neural net, which then estimates the temperature sensation.”) [The information collected of the temperature of the skin of the passenger within a given period or between now and the first 30 seconds measured to maintain comfortable temperature sensation reads on “the comfortable skin temperature range”.] 
the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user, and a rate of change of the skin temperature of the user, and Ueda: Column 8, lines 55-61 (“Control returns to step C2, where the skin temperature is measured. If the result of the decision made in step C3 is that skin temperatures at four or more instants have been measured, then the skin temperatures are applied to the neural net (step C5). The neural net produces an output signal, so that the passenger's temperature sensation is obtained (step C6).”) Ueda: Column 19, lines 42-54 (“On the other hand, in the present temperature sensation-estimating means, the hysteresis of the skin temperature is employed as input data. When a rapid skin temperature change occurs as encountered at the beginning of the air conditioning I and in the initial phase II as shown in FIG. 13, i.e., when the passenger's temperature sensation is affected greatly by the hysteresis of the change of the skin temperature, the temperature sensation can be estimated accurately. The use of the skin temperature hysteresis permits the air conditioner to know whether the skin temperature is on the upward trend or on the downward trend. Also, the rate of change can be taken into consideration.”) Ueda: Column 10, [The rate of change of the skin temperature during the period of air conditioning reads on “a rate of change of the skin temperature of the user”.]
the control unit is further configured to control the air conditioner based on the estimated current thermal sensation of the user. Ueda: Abstract (“...a temperature sensation-estimating computer for estimating the temperature sensation ...; a control pattern storage computer in which a predetermined control pattern for reaching a desired temperature sensation is stored; a correction amount-determining computer for determining amounts of corrections of the flow rate and the temperature of air blown into the room or compartment in such a way that the control pattern stored in the storage computer agrees with the temperature sensation estimated by the temperature sensation-estimating computer; a conditioning air temperature control computer for controlling the temperature of the air according to the output signal from the correction amount-determining computer...”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mise and Ueda before them, for the skin temperature measurement device of Mise to be further configured to measure the skin temperature of the user at least once in five minutes, the control unit to be further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range, the comfortable skin temperature range is determined by a rate of change of the skin temperature of the user, and the control unit is further configured to control the air conditioner based on the estimated current thermal sensation of the user because the references 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve the accuracy of the estimation of the temperature sensation by taking into consideration the changes in skin temperature during a period of time and the rate of change of the skin temperature as taught in Ueda. Column 3, lines 1-12.  The combination of the estimation of the thermal sensation of Ueda into the thermal sensation of Mise would to accurately estimate the temperature sensation actually felt by the passenger even if the ambient condition varies suddenly, thereby maintaining the temperature sensation comfortable. Ueda Column 1, lines 51-55.
Regarding claim 11, this claim incorporates the rejection to claim 2.  Mise further teaches:
The air conditioning control device according to claim 2, wherein
...
the determination unit is further configured to update the comfortable skin temperature range when acquiring the thermal sensation information. Mise: Paragraph [0012] (“...the control content is a control width designating a temperature width that is to be added to or subtracted from a set temperature of the heating-cooling combination apparatus. The update unit increases the control width associated with the first skin temperature in the correspondence relationship to a greater width than before, when the second skin temperature is higher than an upper limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature. The update unit decreases the control width associated with the first skin temperature in the correspondence relationship to a lesser width than before, when the second skin temperature is lower than a lower limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature.”) Mise: Paragraph [0029] (“The correspondence table 4 shown in FIG. 2 is configured by combining the following tables: a first table in which thermal sensations are associated with skin temperatures; and a second table in which the thermal sensations are associated with control contents.”) [At the time the second skin temperature is received outside the thermal sensation of Table 4, the changing of the control content of Table 4, which corresponds to a change of the comfort zone reads on “update the comfortable skin temperature range when acquiring the thermal sensation information”.]     
However, Mise does not expressly teach, “the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes”. However, Ueda teaches an air conditioner adapted to air condition a room. Ueda teaches:
...the skin temperature measurement unit is further configured to s the skin temperature of the user at least once in five minutes, and Ueda: Column 5, lines 17-21 (“Skin temperatures detected every 30 seconds for past several minutes, in this example for 1 minute and 30 seconds, are applied to the input layer of this neural net, together with the present skin temperature.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mise and Ueda before them, for the skin temperature measurement device of Mise to be further configured to measure the skin temperature of the user at least once in five minutes because the references are in the 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve the accuracy of the estimation of the temperature sensation by taking into consideration the changes in skin temperature during a period of time and the rate of change of the skin temperature as taught in Ueda. Column 3, lines 1-12.  The combination of the estimation of the thermal sensation of Ueda into the thermal sensation of Mise would to accurately estimate the temperature sensation actually felt by the passenger even if the ambient condition varies suddenly, thereby maintaining the temperature sensation comfortable. Ueda Column 1, lines 51-55.
Regarding claim 13, this claim incorporates the rejection to claim 3.  Mise further teaches:
The air conditioning control device according to claim 3, wherein 
...
the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user,... Mise: Paragraph [0012] (“The update unit increases the control width associated with the first skin temperature in the correspondence relationship to a greater width than before, when the second skin temperature is higher than an upper limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature.”) Mise: FIG. 2, Table 4 [The update unit reads on “the determination unit”. As shown in Table 4, the skin temperatures between 36.75°C and 36.25°C defining comfort zone read on “the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user”.] 
However, Mise does not expressly teach, “the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes, the control unit is further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range,” and that the comfortable skin temperature range is determined by “a rate of change of the skin temperature of the user, and the control unit is further configured to control the air conditioner based on the estimated current thermal sensation of the user”. However, Ueda teaches:
...
the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes,... Ueda: Column 5, lines 17-21 (“Skin temperatures detected every 30 seconds for past several minutes, in this example for 1 minute and 30 seconds, are applied to the input layer of this neural net, together with the present skin temperature.”)
the control unit is further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range, Ueda: Column 1, lines 45-55 (“...collect information about the temperature sensation of a person inside a room or compartment and to provide the information about the temperature sensation and which estimates the present temperature sensation according to the past history (hereinafter referred to as the hysteresis) of the information within a given period to accurately estimate the temperature sensation actually felt by the passenger even if the ambient condition varies suddenly, thereby maintaining the temperature sensation comfortable.”) Ueda: Column 4, line 65, to Column 5, line Ueda: Column 8, lines 11-15 (“The hysteresis of the skin temperatures measured every 30 seconds for 1 minute and 30 seconds up to now is applied to the temperature sensation-estimating means 2 consisting of the neural net, which then estimates the temperature sensation.”) [The information collected of the temperature of the skin of the passenger within a given period or between now and the first 30 seconds measured to maintain comfortable temperature sensation reads on “the comfortable skin temperature range”.] 
the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user, and a rate of change of the skin temperature of the user, and Ueda: Column 8, lines 55-61 (“Control returns to step C2, where the skin temperature is measured. If the result of the decision made in step C3 is that skin temperatures at four or more instants have been measured, then the skin temperatures are applied to the neural net (step C5). The neural net produces an output signal, so that the passenger's temperature sensation is obtained (step C6).”) Ueda: Column 19, lines 42-54 (“On the other hand, in the present temperature sensation-estimating means, the hysteresis of the skin temperature is employed as input data. When a rapid skin temperature change occurs as encountered at the beginning of the air conditioning I and in the initial phase II as shown in FIG. 13, i.e., when the passenger's temperature sensation is affected greatly by the hysteresis of the change of the skin temperature, the temperature sensation can be estimated accurately. The use of the skin temperature hysteresis permits the air conditioner to know whether the skin temperature is on the upward trend or on the downward trend. Also, the rate of change can be taken into consideration.”) Ueda: Column 10, [The rate of change of the skin temperature during the period of air conditioning reads on “a rate of change of the skin temperature of the user”.]
the control unit is further configured to control the air conditioner based on the estimated current thermal sensation of the user. Ueda: Abstract (“...a temperature sensation-estimating computer for estimating the temperature sensation ...; a control pattern storage computer in which a predetermined control pattern for reaching a desired temperature sensation is stored; a correction amount-determining computer for determining amounts of corrections of the flow rate and the temperature of air blown into the room or compartment in such a way that the control pattern stored in the storage computer agrees with the temperature sensation estimated by the temperature sensation-estimating computer; a conditioning air temperature control computer for controlling the temperature of the air according to the output signal from the correction amount-determining computer...”) 
The motivation to combine Mise and Ueda as explained in claim 3 is incorporated herein.
Regarding claim 14, this claim incorporates the rejection to claim 3.  Mise further teaches:
The air conditioning control device according to claim 3, wherein
...
the determination unit is further configured to update the comfortable skin temperature range when acquiring the thermal sensation information. Mise: Paragraph [0012] (“...the control content is a control width designating a temperature width that is to be update unit decreases the control width associated with the first skin temperature in the correspondence relationship to a lesser width than before, when the second skin temperature is lower than a lower limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature.”) Mise: Paragraph [0029] (“The correspondence table 4 shown in FIG. 2 is configured by combining the following tables: a first table in which thermal sensations are associated with skin temperatures; and a second table in which the thermal sensations are associated with control contents.”) [At the time the second skin temperature is received outside the thermal sensation of Table 4, the changing of the control content of Table 4, which corresponds to a change of the comfort zone reads on “update the comfortable skin temperature range when acquiring the thermal sensation information”.]     
However, Mise does not expressly teach, “the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes”. However, Ueda teaches an air conditioner adapted to air condition a room. Ueda teaches:
the skin temperature measurement unit is s further configured to the skin temperature of the user at least once in five minutes, and Ueda: Column 5, lines 17-21 (“Skin temperatures detected every 30 seconds for past several minutes, in this example for 1 minute 
The motivation to combine Mise and Ueda as explained in claim 3 is incorporated herein.
Regarding claim 16, this claim incorporates the rejection to claim 4.  Mise further teaches:
The air conditioning control device according to claim 4, wherein 
...
the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user,... Mise: Paragraph [0012] (“The update unit increases the control width associated with the first skin temperature in the correspondence relationship to a greater width than before, when the second skin temperature is higher than an upper limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature.”) Mise: FIG. 2, Table 4 [The update unit reads on “the determination unit”. As shown in Table 4, the skin temperatures between 36.75°C and 36.25°C defining comfort zone read on “the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user”.] 
However, Mise does not expressly teach, “the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes, the control unit is further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range,” and that the comfortable skin temperature range is determined by “a rate of change of the skin temperature of the user, and the control unit is further Ueda teaches an air conditioner adapted to air condition a room. Ueda teaches:
...
the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes,... Ueda: Column 5, lines 17-21 (“Skin temperatures detected every 30 seconds for past several minutes, in this example for 1 minute and 30 seconds, are applied to the input layer of this neural net, together with the present skin temperature.”)
the control unit is further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range, Ueda: Column 1, lines 45-55 (“...collect information about the temperature sensation of a person inside a room or compartment and to provide the information about the temperature sensation and which estimates the present temperature sensation according to the past history (hereinafter referred to as the hysteresis) of the information within a given period to accurately estimate the temperature sensation actually felt by the passenger even if the ambient condition varies suddenly, thereby maintaining the temperature sensation comfortable.”) Ueda: Column 4, line 65, to Column 5, line 1 (“An infrared thermometer 116 consists of an infrared sensor which detects the temperature of the skin of the passenger from his or her face without contacting it. This thermometer forms a temperature sensation information-collecting means.”) Ueda: Column 8, lines 11-15 (“The hysteresis of the skin temperatures measured every 30 seconds for 1 minute and 30 seconds up to now is applied to the temperature sensation-estimating means 2 consisting of the neural net, which then estimates the temperature sensation.”) [The information collected of the temperature of the skin of the passenger within a given period or between now and the first 30 seconds measured to maintain comfortable temperature sensation reads on “the comfortable skin temperature range”.] 
the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user, and a rate of change of the skin temperature of the user, and Ueda: Column 8, lines 55-61 (“Control returns to step C2, where the skin temperature is measured. If the result of the decision made in step C3 is that skin temperatures at four or more instants have been measured, then the skin temperatures are applied to the neural net (step C5). The neural net produces an output signal, so that the passenger's temperature sensation is obtained (step C6).”) Ueda: Column 19, lines 42-54 (“On the other hand, in the present temperature sensation-estimating means, the hysteresis of the skin temperature is employed as input data. When a rapid skin temperature change occurs as encountered at the beginning of the air conditioning I and in the initial phase II as shown in FIG. 13, i.e., when the passenger's temperature sensation is affected greatly by the hysteresis of the change of the skin temperature, the temperature sensation can be estimated accurately. The use of the skin temperature hysteresis permits the air conditioner to know whether the skin temperature is on the upward trend or on the downward trend. Also, the rate of change can be taken into consideration.”) Ueda: Column 10, lines 59-64 (“Therefore, the weights and the threshold values for the neural net forming the temperature sensation-estimating means 22 can be altered according to the individual sensation. In this manner, the passenger compartment can be quickly made comfortable for the passenger by the air conditioning.”) [The rate of change of the skin temperature during the period of air conditioning reads on “a rate of change of the skin temperature of the user”.]
the control unit is further configured to control the air conditioner based on the estimated current thermal sensation of the user.  Ueda: Abstract (“...a temperature sensation- 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mise and Ueda before them, for the skin temperature measurement device of Mise to be further configured to measure the skin temperature of the user at least once in five minutes, the control unit to be further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range, the comfortable skin temperature range is determined by a rate of change of the skin temperature of the user, and the control unit is further configured to control the air conditioner based on the estimated current thermal sensation of the user because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature of a room for user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve the accuracy of the estimation of the temperature sensation by taking into consideration the changes in skin temperature during a period of time and the rate of change of the skin temperature as taught in Ueda. Column 3, lines 1-12.  The combination of the estimation of the thermal sensation of Ueda into the thermal sensation of Mise would to accurately estimate the temperature sensation actually felt by the passenger even if the ambient condition varies suddenly, thereby maintaining the temperature sensation comfortable. Ueda Column 1, lines 51-55.
Regarding claim 17, this claim incorporates the rejection to claim 4.  Mise further teaches:
The air conditioning control device according to claim 4, wherein
...
the determination unit is further configured to update the comfortable skin temperature range when acquiring the thermal sensation information. Mise: Paragraph [0012] (“...the control content is a control width designating a temperature width that is to be added to or subtracted from a set temperature of the heating-cooling combination apparatus. The update unit increases the control width associated with the first skin temperature in the correspondence relationship to a greater width than before, when the second skin temperature is higher than an upper limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature. The update unit decreases the control width associated with the first skin temperature in the correspondence relationship to a lesser width than before, when the second skin temperature is lower than a lower limit value of the comfortable temperature range after the apparatus control unit has controlled the heating-cooling combination apparatus so as to lower the set temperature.”) Mise: Paragraph [0029] (“The correspondence table 4 shown in FIG. 2 is configured by combining the following tables: a first table in which thermal sensations are associated with skin temperatures; and a second table in which the thermal sensations are associated with control contents.”) [At the time the second skin temperature is received outside the thermal sensation of Table 4, the changing of the control content of Table 4, which corresponds to a change of the comfort zone reads on “update the comfortable skin temperature range when acquiring the thermal sensation information”.]     
However, Mise does not expressly teach, “the skin temperature measurement unit is further configured to measure the skin temperature of the user at least once in five minutes”. However, Ueda teaches an air conditioner adapted to air condition a room. Ueda teaches:
the skin temperature measurement unit is s further configured to the skin temperature of the user at least once in five minutes, and Ueda: Column 5, lines 17-21 (“Skin temperatures detected every 30 seconds for past several minutes, in this example for 1 minute and 30 seconds, are applied to the input layer of this neural net, together with the present skin temperature.”)
The motivation to combine Mise and Ueda as explained in claim 3 is incorporated herein.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claims 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mise and further in view of JP 2009106674A to Hanakai et al. (“Hanakai”).
Regarding claim 7, this claim incorporates the rejection to claim 1.  Mise does not expressly teach, “the determination unit is further configured to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of Hanakai teaches a biological data acquiring device. Hanakai teaches:
The air conditioning control device according to claim 1, wherein the determination unit is further configured to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C to 35°C. Hanakai: Paragraph [0047] (“The temperature, humidity, and the discomfort of the person near the first and second electrocardiographic sensor electrodes 210 and 220 inside the seat are also shown in FIG. Think of it as equivalent to 12. Therefore, in the biological information acquiring apparatus of the present invention, the state near the electrodes inside the seat is controlled so as to maintain the temperature at 31°C to 33°C and the humidity at 40% RH to 60% RH.”) Hanakai: Paragraph [0049] (“FIG. 5 is a diagram showing a main flowchart relating to temperature and humidity control processing of the biological information acquisition device according to the embodiment of the present invention. In the following flow chart, it is assumed that the lower limit temperature is 31°C., the upper limit temperature is 33°C., and α is about 0.5°C.”) [The biological information acquisition device reads on “the determination unit”.  The controlling of the state so that the temperature is maintained between 31°C to 33°C reads on “select a lower limit of the comfortable skin temperature range...and select an upper limit of the comfortable skin temperature range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mise and Hanakai before them, to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve a state near the seat to be controlled to maintain the temperature at 31°C to 33°C and the humidity at 40% RH to 60% RH. That is, control is performed so that the inside of the seat is in the range of the comfortable temperature range and the comfortable humidity range. Hanakai Paragraph [0047]  The combination would provide an efficient and non-invasive sensing system.
Regarding claim 12, this claim incorporates the rejection to claim 2.  Mise does not expressly teach, “the determination unit is further configured to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C to 35°C”. However, Hanakai teaches a biological data acquiring device. Hanakai teaches:
The air conditioning control device according to claim 2, wherein the determination unit is further configured to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C to 35°C. Hanakai: Paragraph [0047] (“The temperature, humidity, and the discomfort of the person near the first and second electrocardiographic sensor electrodes 210 and 220 inside the seat are also shown in FIG. Think of it as equivalent to 12. Therefore, in the biological information acquiring apparatus of the present invention, the state near the electrodes inside the seat is controlled so as to maintain the temperature at 31°C to 33°C and the humidity at 40% RH to 60% RH.”) Hanakai: Paragraph [0049] (“FIG. 5 is a diagram showing a main flowchart relating to temperature and humidity control processing of the biological [The biological information acquisition device reads on “the determination unit”.  The controlling of the state so that the temperature is maintained between 31°C to 33°C reads on “select a lower limit of the comfortable skin temperature range...and select an upper limit of the comfortable skin temperature range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mise and Hanakai before them, to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C to 35°C because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature inside a space for user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve a state near the seat to be controlled to maintain the temperature at 31°C to 33°C and the humidity at 40% RH to 60% RH. That is, control is performed so that the inside of the seat is in the range of the comfortable temperature range and the comfortable humidity range. Hanakai Paragraph [0047]  The combination would provide an efficient and non-invasive sensing system.
Regarding claim 18, this claim incorporates the rejection to claim 4.  Mise does not expressly teach, “the determination unit is further configured to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C to 35°C”. However, Hanakai teaches a biological data acquiring device. Hanakai teaches:
The air conditioning control device according to claim 4, wherein the determination unit is further configured to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C to 35°C. Hanakai: Paragraph [0047] (“The temperature, humidity, and the discomfort of the person near the first and second electrocardiographic sensor electrodes 210 and 220 inside the seat are also shown in FIG. Think of it as equivalent to 12. Therefore, in the biological information acquiring apparatus of the present invention, the state near the electrodes inside the seat is controlled so as to maintain the temperature at 31°C to 33°C and the humidity at 40% RH to 60% RH.”) Hanakai: Paragraph [0049] (“FIG. 5 is a diagram showing a main flowchart relating to temperature and humidity control processing of the biological information acquisition device according to the embodiment of the present invention. In the following flow chart, it is assumed that the lower limit temperature is 31°C., the upper limit temperature is 33°C., and α is about 0.5°C.”) [The biological information acquisition device reads on “the determination unit”.  The controlling of the state so that the temperature is maintained between 31°C to 33°C reads on “select a lower limit of the comfortable skin temperature range...and select an upper limit of the comfortable skin temperature range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mise and Hanakai before them, to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C to 35°C because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature inside a space for user comfort.
Hanakai Paragraph [0047]  The combination would provide an efficient and non-invasive sensing system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mise and Ueda and further in view of Hanakai.
Regarding claim 15, this claim incorporates the rejection to claim 3.  Mise and Ueda do not expressly teach, “the determination unit is further configured to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C to 35°C”. However, Hanakai teaches a biological data acquiring device. Hanakai teaches:
The air conditioning control device according to claim 3, wherein the determination unit is further configured to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C to 35°C. Hanakai: Paragraph [0047] (“The temperature, humidity, and the discomfort of the person near the first and second electrocardiographic sensor electrodes 210 and 220 inside the seat are also shown in FIG. Think of it as equivalent to 12. Therefore, in the biological information acquiring apparatus of the present invention, the state near the electrodes inside the seat is controlled so as to maintain the temperature at 31°C to 33°C and the humidity at 40% RH to 60% RH.”) Hanakai: Paragraph [0049] (“FIG. 5 is a diagram showing a [The biological information acquisition device reads on “the determination unit”.  The controlling of the state so that the temperature is maintained between 31°C to 33°C reads on “select a lower limit of the comfortable skin temperature range...and select an upper limit of the comfortable skin temperature range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mise, Ueda, and Hanakai before them, to select a lower limit of the comfortable skin temperature range from a range of 31°C to 33°C, and select an upper limit of the comfortable skin temperature range from a range of 33°C to 35°C because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature inside a space for user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve a state near the seat to be controlled to maintain the temperature at 31°C to 33°C and the humidity at 40% RH to 60% RH. That is, control is performed so that the inside of the seat is in the range of the comfortable temperature range and the comfortable humidity range. Hanakai Paragraph [0047]  The combination would provide an efficient and non-invasive sensing system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mise and further in view of WO2016001974A1 to Ito et al. (“Ito”).
Regarding claim 9, this claim incorporates the rejection to claim 1.  Mise further teaches:
The air conditioning control device according to claim 1, wherein the skin temperature measurement unit is further configured to measure skin temperatures of a plurality of users including the user, Mise: Paragraph [0026] (“The skin temperature measurement device 2 is configured to measure the skin temperature of a user 7 of the heating-cooling combination apparatus 6, and output the measurement result to the apparatus control device 3.”) Mise: Paragraph [0010] (“The recognition is configured to recognize a type of user, out of a plurality of predetermined types relating to thermal sensation.”)
the information acquisition unit is further configured to acquire the thermal sensation information of the plurality of users, Mise: Paragraph [0010] (“The recognition is configured to recognize a type of user, out of a plurality of predetermined types relating to thermal sensation. The server is configured to store the correspondence relationships by type. The acquisition unit is configured to acquire the correspondence relationship corresponding to the type recognized by the recognition unit from the server.”) Paragraph [0060] (“The server-side control unit 53 is configured to perform, as the function of the type acquisition unit, acquisition of the type of the user 7 recognized by the recognition unit 37 of the apparatus control device 3 from the apparatus control device 3 via the server-side communication unit 51.”) Mise: Paragraph [0062] (“...the apparatus control device 3 can acquire, from the server 5, the correspondence table 4 appropriate for the type of the new user 7.”) Mise: Paragraph [0052] (“The types relating to the thermal sensation are predetermined, and include a “heat sensitive type”, a person that feels hotter than the average person, and a “cold sensitive type”, a person that feels colder than the average person, and the like.”) [The multiple table 4 stored for different user types reads on “acquire the thermal sensation information of the plurality of users”.] the determination unit is further configured to determine comfortable skin temperature ranges of the plurality of users, and Mise: Paragraph [0052] [As described above.] Mise: Paragraph [0060] (“Also, the server-side control unit 53 is configured to perform, as the function of the selection unit, selection of the correspondence table 4 that is stored in the server-side storage unit 52 associated with the acquired type. The server-side communication unit 51 is configured to transmit the correspondence table 4 selected by the server-side control unit 53 to the apparatus control device 3.”) Mise: Paragraph [0061] (“Firstly, the server 5 stores the plurality of correspondence tables 4, classified by type, that have been acquired up to this point from the apparatus control device 3 (S11). The apparatus control device 3 recognizes the type of the new user 7 (S12). Thereafter, the server 5 selects the correspondence table 4 corresponding to the type of the user 7 from among the plurality of correspondence tables 4 that are stored (S13). The apparatus control device 3 acquires, from the server 5, the correspondence table 4 corresponding to the type of the user 7...”) [The comfort zone defined for a corresponding table 4 that is selected based on the type of user reads on “determine comfortable skin temperature ranges of the plurality of users”.]
Mise does not expressly teach, “the control unit is further configured to estimate current thermal sensation of the user based on the comfortable skin temperature range, the comfortable skin temperature range is determined by the determination unit, the current skin temperature of the user, and a rate of change of the skin temperature of the user, and the control unit is further configured to control the air conditioner based on the estimated current thermal sensation of the user”. However, Hanakai teaches a biological data acquiring device. Hanakai teaches:
in a case where the plurality of users are present in the space in which the air conditioner performs air conditioning, the control unit is further configured to Ito: Abstract 
control the air conditioner such that a total degree of comfort of the plurality of users is increased based on the comfortable skin temperature ranges of the plurality of users, or 
control the air conditioner such that a degree of comfort of the user having a lowest degree of comfort among the plurality of users is increased based on the comfortable skin temperature ranges of the plurality of users, or 
control the air conditioner based on the comfortable skin temperature ranges of the plurality of users and a prioritized order set for each of the plurality of users. Ito: Page 1, first paragraph (“...an air conditioning system for controlling air conditioning by controlling an environmental factor variable device.”) Ito: Page 1, third paragraph (“In response to the difference with the value, the control unit controls the environmental factor variable unit to control so that the environment becomes comfortable.”) Ito Page 1, sixth paragraph (“And a control unit that determines the order of priority of the user based on the information input from the input unit and controls the variable unit to set the value of the environmental factor within the comfort range, In the case where there are plural, the comfortable range is determined according to the priority of the current user among the priorities.”) [Controlling the variable unit of the air conditioning system within the comfort range based on priority of the user reads on “control the air conditioner based on the comfortable skin temperature ranges of the plurality of users and a prioritized order set for each of the plurality of users”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mise and Ito before them, Mise based on the comfortable skin temperature ranges of the plurality of users and a prioritized order set for each of the plurality of users as taught in Ito because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature inside a space for user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide an air conditioning system capable of suppressing deterioration of comfort and adjust the air conditioner depending on a human priority such as pregnant women and elderly. Ito Page 1, third and fifth paragraphs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2018/0231269 A1 to Hiei et al. is directed to obtaining a thermal sensation of a person in a room to provide a comfortable environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./
Patent Examiner
Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117